BY-LAWS OF COACHMEN INDUSTRIES, INC. (as modified through August 22, 2007) ARTICLE I OFFICES Principal Offices.The principal office of the Corporation shall be in the City of Elkhart, Indiana, and the Corporation may have such other offices, either within or without the State of Indiana, as it may require from time-to-time. ARTICLE II SHAREHOLDERS Section 2.1 -Place of Meetings.All meetings of the shareholders for the election of Directors shall be held at the offices of the Corporation in the County of Elkhart, State of Indiana, or elsewhere as the Board of Directors may designate.Meetings of shareholders for any purpose may be held at such place as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.2 -Annual Meetings.An annual meeting of the shareholders, commencing with the year 1983, shall be held at a time and place to be determined by the Chairman on the fifth (5th) Thursday after the end of the first quarter, but if a legal holiday, then on the next secular day following, or at such other time as the Board of Directors shall determine, at which they shall vote on any Directors standing for election and transact such other business as may properly be brought before such meeting. Section 2.3 - Special Meetings.Special meetings of the shareholders may be called by the Chairman, or by a majority of the Board of Directors. Section 2.4 - Shareholders Suits.
